Citation Nr: 0110098	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
for a service-connected stress fracture of the distal one-
third of right tibia. 

2.  Whether the veteran is entitled to service connection for 
a chronic low back disorder.

3.  Whether the veteran is entitled to service connection for 
thoracic spine strain.

4.  Whether the veteran is entitled to service connection for 
cervical spine strain.


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel



INTRODUCTION

The veteran had active service from January 1995 to January 
1999.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

By way of history, in a rating decision dated in June 1999, 
the RO granted service connection for a stress fracture 
distal one-third of the right tibia and assigned an 
evaluation of zero percent, effective January 18, 1999; 
denied service connection for a chronic low back disorder; 
denied service connection for thoracic spine strain; and 
denied service connection for cervical spine strain.  In the 
same decision, the RO denied service connection for bilateral 
hearing loss; granted service connection for the removal of 
the veteran's gall bladder and assigned an evaluation of zero 
percent, effective January 18, 1999; and denied entitlement 
to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities.  

The veteran filed a general notice of disagreement, 
expressing disagreement with all of the RO's decisions, 
including the initial assignments of zero percent ratings for 
the stress fracture of the right tibia and removal of his 
gall bladder.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2000).  The veteran also requested 
a personal hearing before a traveling section of the Board; 
however he subsequently withdrew this request.  38 C.F.R. 
§ 20.204(e) (2000).  

In April 2000, the RO provided the veteran a statement of the 
case as to the stress fracture of the right tibia; chronic 
low back disorder; thoracic spine strain; and cervical spine 
strain.  However, the RO did not provide the veteran a 
statement of the case as to bilateral hearing loss or the 
denial of entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.  
Such matter is further discussed in the remand portion of 
this decision.

In April 2000, the veteran submitted a substantive appeal and 
thereby perfected appeals to the Board as to the issues of 
the stress fracture of the right tibia; chronic low back 
disorder; thoracic spine strain; and cervical spine strain.  

In June 2000, the RO provided the veteran a statement of the 
case as to the issue of the removal of the veteran's gall 
bladder.  The RO notified the veteran of the need to file a 
substantive appeal to continue his appeal to the Board.  The 
veteran did not respond and the matter was not certified to 
the Board.  Accordingly, the matter of the propriety of the 
initial assignment of zero percent rating for the removal of 
the veteran's gall bladder is not before the Board.  See 38 
C.F.R. § 20.302(c); cf. Marsh v. West, 11 Vet. App. 468 
(1998) (prior to the Board's disposition of an appeal, the 
veteran must be informed of the procedural deficit and be 
given the opportunity to submit evidence and arguments 
pertaining to the timeliness of his appeal); VAOPGCPREC 9-99, 
64 Fed. Reg. 52376 (1999) (concerning the need for due 
process where an issue has been certified to the Board).



FINDINGS OF FACT

1.  The veteran failed without good cause to report for 
examinations necessary to decide his claims.

2.  Right tibia disability is manifested by not more than 
subjective complaints of 
pain.

3.  The preponderance of the competent and probative evidence 
is against a finding that the veteran has a chronic low back 
disorder related to service.

4.  The preponderance of the competent and probative evidence 
is against a finding that the veteran has a thoracic spine 
strain related to service.

5.  The preponderance of the competent and probative evidence 
is against a finding that the veteran has a cervical spine 
strain related to service.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of zero percent 
for a service-connected stress fracture of the distal one-
third of right tibia have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2000).

2.  Disability manifested by chronic low back disorder was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

3.  Disability manifested by thoracic spine strain was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 .

4.  Disability manifested by cervical spine strain was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on a September 1996 
examination, no fractures or dislocations of the right tibia 
were seen, and there was no evidence of periosteal reaction.  
The impression was normal and the examiner noted that if 
there was concern regarding a stress fracture or stress 
reaction, a nuclear medicine bone scan might be helpful.  In 
an October 1996 examination, the impression was a stress 
fracture of the right distal one third of the tibia.  In 
January 1997, the examiner compared the present study to the 
October 1996 bone scan and found resolution of the previously 
noted right tibia stress fracture; the impression was a 
normal study.  
Service medical records also reveal that the veteran has had 
a history of back pain starting in May 1995.  An X-ray of the 
lumbosacral spine in October 1998 showed no abnormality.

In an August 1997 service examination, the examiner noted 
that views of the thoracic spine showed a mild scoliosis 
extending into the lumbar area.  There was no evidence of a 
compression fracture or any other abnormal radiographic 
finding.  The impression was mild scoliosis without other 
findings.  A magnetic resonance image in March 1998 showed a 
normal thoracic spine.  The examiner also noted that the 
veteran had a history of chronic thoracic spine pain for the 
past two years. 

In an August 1997 service examination, the examiner noted the 
cervical lordotic curvature was straightened and slightly 
reversed due to spasm, but nothing else was noted.  The 
impression was mild cervical spasm without other findings.  
The veteran complained of chronic cervical spine pain in 
February 1998 and the impression was chronic cervical strain.

In February 1999, the veteran filed his original disability 
claim.  He was scheduled for VA rating examinations on March 
5, 1999 and on March 8, 1999 but he failed to report for 
either examination.  The Board notes that the mailing address 
the veteran provided on all of his correspondence is the same 
address to which the RO sent all of their correspondence 
regarding this claim. 

The RO subsequently issued a rating decision in June 1999 in 
which it granted service connection for a stress fracture 
distal one-third of the right tibia with an evaluation of 
zero percent effective January 18, 1999.  The RO noted the 
absence of evidence of ongoing symptoms after August 1997.  
The RO also denied service connection for chronic low back 
disorder, thoracic spine strain, and cervical spine strain, 
explaining that although there was a record of treatment in 
service for these conditions, there was no permanent residual 
or chronic disability subject to service connection shown by 
service medical records or demonstrated by evidence following 
service. 

In February 2000, the veteran filed a notice of disagreement 
on all issues.  He explained that he had called to cancel a 
medical examination appointment because of severe neck pains.  
He also stated that he called to reschedule and there was 
never another appointment set for him.

In March 2000, the RO informed the veteran that it was 
ordering VA examinations to determine his current level of 
disability and that he would be notified as to the date, 
time, and place of the examinations.  He was also notified 
that failure to report for these examinations could cause the 
denial of his claims.  

The veteran subsequently failed to report for VA rating 
examinations on March 13, 2000 and March 27, 2000.  In April 
2000, the RO issued a statement of the case as to the issues 
of the stress fracture distal one-third of the right tibia; 
chronic low back disorder; thoracic spine strain; and 
cervical spine strain.  Evaluation of zero percent for stress 
fracture distal one-third of the right tibia, effective 
January 18, 1999, was continued.  Service connection for 
chronic low back disorder, thoracic spine strain, and 
cervical spine strain were denied.

In April 2000, the veteran appealed the rating decisions to 
the Board.  He explained, "Because of my condition I am only 
able to make it to hospital."  He also disagreed with "the 
amount of scheduled appointments."  He insisted he had only 
two appointments at the VA and that he still suffered from 
back pains. 

The veteran failed to report for VA rating examinations on 
May 19, 2000 and June 1, 2000. 


Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

Analysis

The veteran fully completed his application for benefits.  
Therefore there is no duty to inform the veteran of 
information needed to complete the application.  The RO has 
provided the veteran with a statement of the case and 
substantive statement of the case containing the criteria for 
service connection and a higher evaluation.  He has thereby 
been informed of the evidence necessary to substantiate his 
claim.  The Board has attempted to afford the veteran 
examinations on numerous occasions.  The record does not 
contain diagnoses of current disability, medical opinions as 
to whether there is a nexus between any current disability 
and service, or any medical evidence as to the post-service 
severity of the service connected stress fracture of the 
right tibia.  Therefore, examinations are necessary under the 
VCAA.  The RO attempted to afford the veteran these 
examinations.  

The veteran did not report for examinations scheduled on 
March 5, 1999, March 8, 1999, March 13, 2000, March 27, 2000, 
May 19, 2000, and June 1, 2000.  The Court has held that 
"[t]he duty to assist is not always a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) and to ensure 
thorough evaluation of his claims, the veteran was required 
to appear for the necessary examinations.  Although the 
veteran chose not to report for scheduled examinations, the 
RO's efforts satisfy the requirements of the VCAA.  

As VA has attempted to afford the veteran multiple 
examinations, as well as provide him opportunity with the 
opportunity to present evidence and argument in support of 
his claim, no further development is required in order to 
comply with VA's duty to assist and the Board will proceed to 
address the issue on appeal.

A review of the record reflects that notice of the scheduled 
examinations was sent to the veteran at the address he 
provided to VA as current.  He was also notified that failure 
to report for the examinations might cause the denial of his 
claim. 
Under the provisions of 38 C.F.R. § 3.655(b) (2000), when a 
veteran fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655(a) (2000).  The veteran has not provided good cause 
for his failure to report for the scheduled examinations.  
Although seeking a compensable evaluation as to the stress 
fracture of the right tibia, he does so pursuant to an 
original grant of service connection.  Accordingly, the Board 
shall consider that claim, as well as his service connection 
claims based on the evidence of record.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In any case, a successful claim for service-connection 
requires that there be evidence which establishes that the 
claimant currently has the claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Analysis

As stated supra, the veteran failed to report to six 
scheduled VA rating examinations, therefore the only 
available medical evidence regarding his claim is from his 
service medical records.  Although these medical records 
reveal a history of back pain, the most serious diagnoses 
were mild scoliosis extending into the lumbar area and mild 
cervical spasms and strains without other findings.  There is 
no evidence of diagnosis or treatment for these conditions 
following service.  The post-service record contains only the 
veteran's lay statements of pain and discomfort.  However, 
the veteran is not competent, as a lay person, to assert that 
a relationship exists between his period of service and such 
disorders or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board observes 
that it is certainly within the province of the veteran to 
presently report that he suffered from back injuries during 
his period of service.  However, the credible and competent 
evidence of record does not adequately permit the diagnosing 
or otherwise recognizing the onset of such disorders during 
service.  

In Gilpin the Court of Appeals for the Federal Circuit held 
that the requirement that there be a current disability, 
meant that there must be competent evidence of a current 
disability since the date of the current claim.  Gilpin, 
supra.  There is no medical evidence of current low back, 
thoracic, or cervical spine disabilities.  The Board finds 
that in as much as there is no current diagnosis of any of 
the claimed disabilities, the preponderance of the evidence 
is against entitlement to service connection for those 
disabilities.  See Degmetich, supra (accepting VA's 
interpretation of 38 U.S.C. § 1131 as requiring a current 
disability).

The Board goes further and notes that the Court has clarified 
that pain is only a symptom and must be linked to an 
identifiable underlying malady or condition to establish a 
diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The Board recognizes the veteran's complaints of 
pain but not for service connection purposes.  Accordingly, 
the medical record fails to provide either the requisite 
medical diagnosis of the claimed disorders or a nexus 
opinion.

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)."  Hickson, 12 Vet. App. at 253.  As 
there is no current evidence that the veteran has a low back 
disorder, thoracic spine disorder, or cervical spine 
disorder, the appeal must fail.  See also Degmetich, supra.

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

The veteran is currently service-connected at zero percent 
for a stress fracture of the distal one-third of the right 
tibia, effective January 18, 1999, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  That diagnostic code provides 
for disability evaluations based on impairment of the tibia 
and fibula.  Where there is nonunion with loose motion, 
requiring a brace, a 40 percent evaluation is warranted.  
Where there is malunion with marked knee or ankle disability, 
a 30 percent evaluation is warranted.  Malunion with moderate 
knee or ankle disability warrants assignment of a 20 percent 
evaluation, and with slight knee or ankle disability a 10 
percent evaluation is warranted.  Id.  

In this case, service medical records show that the veteran 
was diagnosed with a stress fracture of the right distal one 
third of the tibia in October 1996.  In January 1997, the 
examiner compared the present study to the October 1996 bone 
scan and found resolution of the stress fracture, with the 
impression being a normal study.  In August 1997, the veteran 
complained of recurrent right lower leg pain, however X-rays 
showed no recurrence of the right tibia stress fracture.  
This is the most recent competent medical evidence in the 
claims file due to the veteran's failure to report for six 
post-service VA rating examinations.  Thus, the available 
records show no objective confirmation of any of the above 
impairments under Diagnostic Code 5262 that would warrant an 
increased rating for the stress fracture.  Diagnostic Code 
5262. 

The Court has, however, held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO. See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, 
consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

There is no competent evidence that the veteran has arthritis 
to warrant application of 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2000).  The Board also notes that there is no competent 
evidence that the veteran lacks full right knee motion.  
See 38 C.F.R. § 4.71, Plate II (2000).  Additionally, there 
is no competent evidence showing his right knee motion is 
limited so as to warrant assignment of a compensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 
5261 (2000).

The Board also notes that 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000) provides for ratings based on recurrent 
subluxation or lateral instability of the knee; however, in 
this case there is no evidence that the veteran has 
experienced such symptomatology.  Thus, application of such 
diagnostic code is not indicated in this case. 

Similarly, there is no competent evidence indicating the 
veteran lacks a full range of ankle motion, thus he does not 
meet the criteria for a higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  The record 
is also absent notation of symptomatic scarring or neurologic 
disability.  See 38 C.F.R. §§ 4.114, 4.124a (2000).  Finally, 
there is no competent evidence of any lower extremity 
shortening to warrant application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2000).

The Board finds that the veteran's right tibia disability is 
manifested by his own subjective complaints of pain and 
discomfort without objective evidence of such shown.  There 
is no competent evidence of additional functional loss or 
disabling symptomatology to warrant assignment of a higher, 
or a separate evaluation under the Schedule.  See 38 C.F.R. 
§§ 4.7, 4.14, 4.71a.

The Board has also considered the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  Disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The Court has held, however, that where a diagnostic code is 
not predicated on a limited range of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply, and that Diagnostic Code 5262 is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2000), 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board finds no basis upon which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of right tibia disability not 
contemplated in the currently assigned zero percent ratings 
as permitted under the Schedule.  

The Board also does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id. 

The record does not show any post-service treatment for 
problems related to the right tibia nor has the veteran 
submitted any evidence of impairment in employment.  
Accordingly, the provisions of 38 C.F.R. § 4.1 (2000) 
pertaining to impairment in earning capacity resulting from 
diseases and injuries are not applicable here. 

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the laws and 
regulations pertinent to disability evaluation to include 
those relevant to the genitourinary system.  He has also been 
scheduled for a total of six examinations and given the 
opportunity to present argument and evidence in support of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  In denying the claim, the Board has considered all 
the evidence, including the service medical records 
consistent with the Court's decision in Fenderson.  The 
record does not show that he is entitled to an evaluation in 
excess of the current zero percent for any period since the 
effective date of the grant of service connection.

Thus, the preponderance of the competent and probative 
medical evidence shows that the veteran has full knee and 
ankle motion, without evidence of symptomatic scarring, 
instability, atrophy, neurologic impairment or other 
functional loss residual to his right tibia disability.  
Rather, his residuals consist of no more than subjective 
complaints of pain and discomfort, factors contemplated in 
the assigned zero percent evaluation under Diagnostic Code 
5262.  Accordingly, the veteran's claim for an increase is 
denied.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.55, 4.56, 4.71a, 
4.73, Diagnostic Code 5262.


ORDER

An evaluation in excess of zero percent for service-connected 
right tibia stress fracture is denied.

Service connection for a chronic low back disorder, thoracic 
spine strain, and cervical spine strain is denied.



REMAND

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2000), 
"[i]f further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Therefore, if a claim has been placed in appellate 
status by the filing of a notice of disagreement, the Board 
must remand the claim to the RO for preparation of a 
statement of the case as to that claim.  See VAOPGCPREC 16-
92, 57 Fed. Reg. 49747 (1992).

Accordingly, this case is remanded to the RO for the 
following:

The RO should issue a statement of the 
case,
containing all applicable laws and 
regulations, on the issues of entitlement 
to service connection for bilateral 
hearing loss and entitlement to a 10 
percent evaluation based upon multiple, 
noncompensable, service-connected 
disabilities.  The veteran should be 
advised of the time period in which to 
perfect his appeal.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

